DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20th, 2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Finnish Application 20195127 filed on February 19th, 2019).

Response to Arguments
Applicant filed an After Final amendment on December 9th, 2021.  The status of the claims combines the status from the After Final amendment with the claim set filed on January 20th, 2022.
Applicant amended claims 1, 3, 5 – 6, 8, 10, 13 – 15, 17 – 18, and 20 beyond formalities and 35 USC 112 Rejections.
Applicant added new claims 21 – 26.
The pending claims are 1, 3 – 6, 8 – 10, 13 – 15, 17 – 18, and 20 – 26.

The Arguments filed December 9th, 2021 will be the Arguments addressed.  Applicant Remarks filed January 10th, 2022 address the status of claim 10 (corrected in the amended claims filed January 10th, 2022) [Page 9 lines 1 – 5 (skipping line numbering copied text from the Advisory Action)].
th, 2021 Advisory Action.
Applicant provides a summary of the Final Rejection mailed on October 21st, 2021 [Page 11 lines 5 – 20].
Applicant argues against Examiner’s Specification [Page 11 line 21 – Page 13 line 4].  While the argument is unpersuasive (the Objection is directed towards block sizes and not the number of coding units argued as N in Figure 6), the Examiner in the sole interest to expedite prosecution withdraw the Objection.
Applicant amended the claims to overcome Examiner’s 112(b) and (d) Rejections [Page 13 lines 5 – 14].  

Applicant’s arguments, see Page 14 line 19 – Page 15 line 18, filed December 9th, 2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 Rejection of claims 1, 6, 14, and 15 has been withdrawn.
	The Examiner responds to Applicant’s arguments in view of the amended claims entered.
	First, the Applicant contends all features of the amended claims are not taught by the references [Page 13 lines 15 – 19].
	Second, the Applicant contends the references cited in combination do not teach the joint channel usage of QPs for the chroma channels as recited in the amended claims [Page 13 line 20 – Page 15 line 2] and then provides description of the Applicant’s Invention and support for the amended claims [Page 15 line 3 – Page 17 line 14].
	Third, the Applicant contends the combination of references do not disclose the derivation of the chroma QPs using the luma QP as in the amended claims [Page 17 line 14 – Page 20 line 15].  The Applicant provides support for the amendment [Page 17 line 26 – Page 18 line 9] and then contends Zhao and Zhang do not teach the features claimed [Page 18 lines 10 – 16] while Zhang does disclose signaling cross component / channel prediction in at least Paragraph 131.  However, Zhang’s scaling with cross channel prediction is a supplement to the quantization process (shown in the figures separately and while the scaling affects outputs of the transform step (residuals) and thus while suggests modification to 
Fourth, Applicant contends the combination of references lacks the coding mode claimed [Page 19 lines 1 – 8] and further discuses Zhao [Page 19 lines 9 – 17], Zhang [Page 19 lines 18 – 22] and Chernyak [Page 19 line 23 – Page 20 line 3] and concludes the references do not teach the features of the amended claims [Page 20 lines 4 – 15].
	Fifth, the Applicant contends the references do not render obvious all the limitations in the amended independent claims [Page 20 lines 16 – 23] and contends the amended dependent and new claims are allowable for the reasons given for claim 1 [Page 20 lines 24 – 27].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20th, 2022 was filed before the mailing date of the Notice of Allowance (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on December 3rd, 2031 was filed after the mailing date of the Final Rejection on October 21st, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on February 12th, 2020 and August 5th, 2020 were filed before the mailing date of the First Action on the Merits (mailed March 29th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of the term “Bluetooth”, which is a trade names or mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Allowable Subject Matter
Claims 1, 3 – 6, 8 – 10, 13 – 15, 17 – 18, and 20 – 26 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 6 and 15 are taken as the representative claims.  Claim 6 is the decoder which is the faithful inverse of the encoder in Claim 15.  Claim 15 claims an encoding process to utilize cross component / channel processing techniques with 
Regarding the December 9th, 2021 IDS reference, the reference teaches using luma QPs to be added to offsets for chroma QPs and joint derivation of luma and chroma QPs, but does not signal using a cross channel / component mode for coding the current block being processed.
Pertinent art found in updated search and consideration upon entry of the RCE is cited in the Conclusion section below.

Regarding claims 1 and 14, see claims 6 and 15 respectively which are the apparatuses implementing the steps of the claimed methods and thus are similarly Allowable.
Regarding claims 3 – 5, 8 – 10, 13, 17 – 18, and 20 – 26, the claims depend on allowed independent claims and thus are similarly Allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang, et al. (US PG PUB 2018/0213216 A1 referred to as “Hwang” throughout) teaches the use of virtual channels for video processing and bit depth influencing QP selection in Paragraphs 580 – 604.  Rosewarne, et al. (US PG PUB 2018/0084284 A1 referred to as “Rosewarne” throughout) teaches syntax for signaling cross channel prediction (CCP) and limitations on QP in Paragraph 223 and Tables 2 – 3.
References found in updated search and consideration include: Liu, et al. (US PG PUB 2018/0091829 A1 referred to as “Liu” throughout) in at least Paragraphs 60 – 65.  Samuelsson, et al. (US PG PUB 2016/0261864 A1 referred to as “Sam” throughout) where Paragraphs 216 – 217 renders obvious the QP derivation claimed.  Sullivan, et al. (US Patent #9,414,054 B2 referred to as “Sullivan” 
Commonly owned references that may raise ODP issues based on amendments made to the claims: Lainema (US PG PUB 2020/0195953 A1 referred to as “Lainema” throughout) relates to combining residuals for cross channel prediction, but does not address the QPs as in the present invention.
References previously cited against the claims include: Zhao, et al. (US PG PUB 2019/0124366 A1 referred to as “Zhao” throughout); Zhang, et al. (US PG PUB 2015/0373349 A1 referred to as “Zhang” throughout); Chernyak, et al. (US PG PUB 2021/0281845 A1 referred to as “Chernyak” throughout in which citations will come from the US PG PUB in lieu of US Provisional Application 62/771,477); Zhang, et al. (US PG PUB 2015/0373327 A1 referred to as “Zhang 27” throughout); Zhang, et al. (US PG PUB 2018/0041779 A1 referred to as “Zhang 79” throughout); and Yoo, et al. (US PG PUB 2020/0260070 A1 referred to as “Yoo” throughout in which the citations will come from the US PG PUB in lieu of US Provisional Application 62/792,423 filed January 15th, 2019).
References found in updated search and consideration including Interference search: Xu, et al. (US PG PUB 2016/0373755 A1 referred to as “Xu” throughout) in Figure 5 while teaching the joint derivation of QPs and features claimed, does not render obvious cross channel prediction.  Rapaka, et al. (US PG PUB 2016/0100168 A1 referred to as “Rapaka” throughout) teaches in Figures 10 – 13 relevant features for cross channel prediction, but lacks the joint QP derivation as claimed or provide motivation for performing such techniques.  Chernyak, et al. (US PG PUB 2021/0218968 A1 referred to as “Chernyak 68” throughout) in claims 1, 3, and 7 – 8 as relevant, but lacks the signaling of using / determining using cross channel prediction or not for using joint QP processing techniques or provides the details as in the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487